101 F.3d 712
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Simplico B. IMATONG, Claimant-Appellant,v.Jesse BROWN, Secretary of Veterans Affairs, Respondent-Appellee.
No. 96-7036.
United States Court of Appeals, Federal Circuit.
Sept. 11, 1996.

1
APPEAL REINSTATED.

ON MOTION
ORDER

2
Simplico B. Imatong submits an informal brief out of time that the court treats as a motion to reinstate the appeal, with an informal brief attached.  The Secretary of Veterans Affairs has not responded.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) The motion to reinstate is granted.  The court's July 11, 1996 dismissal order is vacated and the mandate is recalled.


5
(2) The Secretary's brief is due within 21 days.